Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 16, 2019                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158302(53)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MEEMIC INSURANCE COMPANY,                                                                            Richard H. Bernstein
           Plaintiff/Counterdefendant-                                                                 Elizabeth T. Clement
           Appellant,                                                                                  Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 158302
  v                                                                 COA: 337728
                                                                    Berrien CC: 2014-000260-CK
  LOUISE M. FORTSON and RICHARD A.
  FORTSON, Individually and as Conservator
  for JUSTIN FORTSON,
              Defendants/Counterplaintiffs-
              Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion of defendants/counterplaintiffs- appellees
  to extend the time for filing their brief on appeal is GRANTED. The brief will be accepted
  as timely filed if submitted on or before September 11, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 16, 2019

                                                                               Clerk